                   Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 1 of 9




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8

 9
   CARRIE A. ANDERSON, in her Personal                      NO. 2:20-cv-01125
10
   Capacity and as Personal Representative of the
   ESTATE OF KIRK DANIEL POWLESS,                           AGREEMENT REGARDING
11
   deceased; et al.,                                        DISCOVERY OF
                                                            ELECTRONICALLY STORED
12
     Plaintiffs,                                            INFORMATION AND ORDER
13
     v.
14
     WHATCOM COUNTY, a political subdivision
     of the State of Washington; et al.,
15
     Defendants.
16

17
             The parties hereby stipulate to the following provisions regarding the discovery of
18
     electronically stored information (“ESI”) in this matter:
19
     A.      General Principles
20
             1.        An attorney’s zealous representation of a client is not compromised by conducting
21
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
22
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
23
     contributes to the risk of sanctions.
24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                               PAGE - 1
                 Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 2 of 9




 1          2.       As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

 2 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

 3 application of the proportionality standard in discovery, requests for production of ESI and related

 4 responses should be reasonably targeted, clear, and as specific as possible.

 5          B.       ESI Disclosures

 6          Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 7 party shall disclose:

 8          1.       Custodians. The five custodians most likely to have discoverable ESI in their

 9 possession, custody, or control. The custodians shall be identified by name, title, connection to

10 the instant litigation, and the type of the information under the custodian’s control.

11          2.       Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

12 drives, servers), if any, likely to contain discoverable ESI.

13          3.       Third-Party Data Sources. A list of third-party data sources, if any, likely to

14 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

15 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

16 information stored in the third-party data source.

17          4.       Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

18 (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

19 data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

20 C.       ESI Discovery Procedures

21          1.       On-site inspection of electronic media. Such an inspection shall not be required

22 absent a demonstration by the requesting party of specific need and good cause or by agreement

23 of the parties.

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                                PAGE - 2
                 Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 3 of 9




 1          2.       Search methodology. The parties shall timely confer to attempt to reach agreement

 2 on appropriate search terms and queries, file type and date restrictions, data sources (including

 3 custodians), and other appropriate computer- or technology-aided methodologies, before any such

 4 effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the

 5 search methodology.

 6                   a.     Prior to running searches:

 7                          i.     The producing party shall disclose the data sources (including

 8 custodians), search terms and queries, any file type and date restrictions, and any other

 9 methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

10 information. The producing party may provide unique hit counts for each search query.

11                          ii.    The requesting party is entitled to, within 14 days of the producing

12 party’s disclosure, add no more than 10 search terms or queries to those disclosed by the

13 producing party absent a showing of good cause or agreement of the parties.

14                          iii.   The following provisions apply to search terms / queries of the

15 requesting party. Focused terms and queries should be employed; broad terms or queries, such

16 as product and company names, generally should be avoided. A conjunctive combination of

17 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

18 a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

19 or “system”) broadens the search, and thus each word or phrase shall count as a separate search

20 term unless they are variants of the same word. The producing party may identify each search

21 term or query returning overbroad results demonstrating the overbroad results and a counter

22 proposal correcting the overbroad search or query. A search that returns more than 250 megabytes

23

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                             PAGE - 3
                  Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 4 of 9




 1 of data, excluding Microsoft PowerPoint files, audio files, and similarly large file types, is

 2 presumed to be overbroad.

 3                    b.    After production: Within 21 days of the producing party notifying the

 4 receiving party that it has substantially completed the production of documents responsive to a

 5 request, the responding party may request no more than 10 additional search terms or queries.

 6 The immediately preceding section (Section C(2)(a)(iii)) applies.

 7                    c.    Upon reasonable request, a party shall disclose information relating to

 8 network design, the types of databases, database dictionaries, the access control list and security

 9 access logs and rights of individuals to access the system and specific files and applications, the

10 ESI document retention policy, organizational chart for information systems personnel, or the

11 backup and systems recovery routines, including, but not limited to, tape rotation and

12 destruction/overwrite policy.

13           3.       Format.

14                    a.    ESI will be produced to the requesting party with searchable text, in a

15 format to be decided between the parties. Acceptable formats include, but are not limited to, native

16 files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only

17 with load files for e-discovery software that includes metadata fields identifying natural document

18 breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

19                    b.    Unless otherwise agreed to by the parties, files that are not easily converted

20 to image format, such as spreadsheet, database, and drawing files, will be produced in native

21 format.

22                    c.    Each document image file shall be named with a unique number (Bates

23 Number). File names should not be more than twenty characters long or contain spaces. When a

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                                PAGE - 4
                 Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 5 of 9




 1 text-searchable image file is produced, the producing party must preserve the integrity of the

 2 underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

 3 the revision history.

 4                   d.     If a document is more than one page, the unitization of the document and

 5 any attachments and/or affixed notes shall be maintained as they existed in the original document.

 6          4.       De-duplication. The parties may de-duplicate their ESI production across custodial

 7 and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian

 8 information removed during the de-duplication process tracked in a duplicate/other custodian

 9 field in the database load file.

10          5.       Email Threading. The parties may use analytics technology to identify email

11 threads and need only produce the unique most inclusive copy and related family members and

12 may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

13 a less inclusive copy.

14          6.       Metadata fields. If the requesting party seeks metadata, the parties agree that only

15 the following metadata fields need be produced, and only to the extent it is reasonably accessible

16 and non-privileged: document type; custodian and duplicate custodians (or storage location if no

17 custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

18 file extension; original file path; date and time created, sent, modified and/or received; and hash

19 value. The list of metadata type is intended to be flexible and may be changed by agreement of

20 the parties, particularly in light of advances and changes in technology, vendor, and business

21 practices.

22          7.       Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

23 electronic format, the production of hard-copy documents will include a cross-reference file that

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                               PAGE - 5
                 Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 6 of 9




 1 indicates document breaks and sets forth the custodian or custodian/location associated with each

 2 produced document. Hard-copy documents will be scanned using Optical Character Recognition

 3 technology and searchable ASCII text files will be produced (or Unicode text format if the text is

 4 in a foreign language), unless the producing party can show that the cost would outweigh the

 5 usefulness of scanning (for example, when the condition of the paper is not conducive to scanning

 6 and will not result in accurate or reasonably useable/searchable ESI). Each file will be named

 7 with a unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding

 8 production version of the document followed by its file extension).

 9 D.       Preservation of ESI

10          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

11 Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

12 the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

13 as follows:

14          1.       Absent a showing of good cause by the requesting party, the parties shall not be

15 required to modify the procedures used by them in the ordinary course of business to back-up and

16 archive data; provided, however, that the parties shall preserve all discoverable ESI in their

17 possession, custody, or control.

18          2.       The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

19 26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

20 where that data is created after a disclosure or response is made (unless excluded under Sections

21 (D)(3) or (E)(1)-(2)).

22          3.       Absent a showing of good cause by the requesting party, the following categories

23 of ESI need not be preserved:

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                            PAGE - 6
                 Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 7 of 9




 1                   a.     Deleted, slack, fragmented, or other data only accessible by forensics.

 2                   b.     Random access memory (RAM), temporary files, or other ephemeral data
                            that are difficult to preserve without disabling the operating system.
 3
                     c.     On-line access data such as temporary internet files, history, cache,
 4                          cookies, and the like.

 5                   d.     Data in metadata fields that are frequently updated automatically, such as
                            last-opened dates (see also Section (E)(5)).
 6
                     e.     Back-up data that are duplicative of data that are more accessible
                            elsewhere.
 7
                     f.     Server, system or network logs.
 8
                     g.     Data remaining from systems no longer in use that is unintelligible on the
 9                          systems in use.

10                   h.     Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                            from mobile devices (e.g., iPhone, iPad, Android devices), provided that
11                          a copy of all such electronic data is automatically saved in real time
                            elsewhere (such as on a server, laptop, desktop computer, or “cloud”
12                          storage).

13 E.       Privilege

14          1.       A producing party shall create a privilege log of all documents fully withheld from

15 production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

16 Agreement and Order. Privilege logs shall include a unique identification number for each

17 document and the basis for the claim (attorney-client privileged or work-product protection). For

18 ESI, the privilege log may be generated using available metadata, including author/recipient or

19 to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

20 provide insufficient information for the purpose of evaluating the privilege claim asserted, the

21 producing party shall include such additional information as required by the Federal Rules of

22 Civil Procedure. Privilege logs will be produced to all other parties no later than 30 days after

23 delivering a production unless an earlier deadline is agreed to by the parties.

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                                PAGE - 7
                 Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 8 of 9




 1          2.       Redactions need not be logged so long as the basis for the redaction is clear on the

 2 redacted document.

 3          3.       With respect to privileged or work-product information generated after the filing

 4 of the complaint, parties are not required to include any such information in privilege logs.

 5          4.       Activities undertaken in compliance with the duty to preserve information are

 6 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

 7          5.       Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

 8 proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

 9 constitute a waiver by the producing party of any privilege applicable to those documents,

10 including the attorney-client privilege, attorney work-product protection, or any other privilege

11 or protection recognized by law. Information produced in discovery that is protected as privileged

12 or work product shall be immediately returned to the producing party, and its production shall not

13 constitute a waiver of such protection.

14

15 GALANDA BROADMAN, PLLC                            WHATCOM COUNTY PROSECUTOR'S OFFICE

16 By /s/ Ryan D. Dreveskracht                       By /s/ George Roche

17 Ryan D. Dreveskracht, WSBA # 42593                George Roche, WSBA #45698
   Attorney for Plaintiff                            Civil Deputy Prosecuting Attorney for Defendants
18 P.O. Box 15146                                    311 Grand Ave., Suite 201
   Seattle, WA 98115                                 Bellingham, WA 98225
19 Phone: (206) 557-7509                             Phone: (360) 778-5710
   Email: ryan@galandabroadman.com                   Email: groche@co.whatcom.wa.us
20

21

22

23

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                                               PAGE - 8
            Case 2:20-cv-01125-TSZ Document 15 Filed 09/14/20 Page 9 of 9




 1                                        ORDER

 2        Based on the foregoing, IT IS SO ORDERED.

 3        DATED: September 14, 2020.
 4

 5
                                                 A
                                                 Thomas S. Zilly
 6                                               United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
26   STORED INFORMATION AND ORDER                                               PAGE - 9
